Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
	Claim 11 is canceled. Claims 1, 12, 15, 17, and 21 are amended. 
Status of Claims
	Claims 1 – 6, 8 – 10, 12 – 19 and 21 are rejected under U.S.C 103. 
Response to Arguments
	The following is in response to applicant’s remarks filed 06/02/2021. 
	Applicant argues that the newly amended limitations of “wherein the heat transfer body is configured to be in direct contact with external surfaces of the battery modules included in the battery pack” highlight a deficiency in the previously cited art, and consequently the rejection should be withdrawn. 
	The examiner agrees, and the previous rejection has been withdrawn. 
	However, the newly claimed invention has been found unpatentable over newly cited art. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 9, and 12 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nobukatsu, JP2015103274A (see machine translation), Jeon, US20200067152A1, and Yoon, US20110305935A1.

Regarding claim 1, Nobukatsu teaches a cooling device comprising (cooling structure)[0002]:
	a heat transfer body (heat storage unit (26))[0018] disposed to be in contact with at least a portion of a battery pack (thermally contacting battery terminals)[0021][0023], 
	and configured to absorb heat (absorbs heat)[0027][0029] from the portion of the battery pack through a first coolant (heat storage material (42)) in the heat transfer body; and
	a cooling flow path (air flow path for air to flow into case)[0010] disposed relative to the heat transfer body, and 
	configured to cool the heat absorbed from the heat transfer body through a second coolant (cooling air) included in the cooling flow path (heat is released to the cooling air)[0025][0026]

	Nobukatsu does not teach wherein the second coolant is a liquid coolant, or wherein the heat transfer body is configured to be in direct contact with external surfaces of the battery modules include in the battery pack. 
	Jeon teaches a battery cooling device for cooling a battery module [claim 1] a heat transfer body configured to be in contact with a portion of the battery pack through a first coolant (first plate (121) including an accommodation chamber in which phase change material is filled))[0025][fig. 4]. Next, Jeon teaches this first coolant to be cooled by a cooling flow path containing a second coolant that is a liquid coolant (water channels contains cooling water that absorbs heat from the phase change material)[0028] as well as teaching that liquid coolant has far greater cooling capacity than gas [0018]. Therefore, it would have been obvious to one skilled in the art before the filing date to combine the teachings for the cooling capacity of liquid coolants as taught in Jeon with the battery cooling device of Nobukatsu to increase cooling capacity. 
Yoon teaches a cooling device (cooling member)[0005] for cooling a battery pack wherein the cooling device has contact portions (210)[fig. 9] for absorbing the heat generated by the busbar (conductive plate (130))[fig. 2] and positive (101) and negative (102) terminals [fig. 2][0048] wherein the contact portions are shaped such that cooling targets (positive and negative terminals (101)(102)) are elevated a distance (d) through the cooling member case wall (203) inside of the cooling member [fig. 9] to increase the effective cooling area [0071]. Currently, the 

Regarding claim 2, combined Nobukatsu teaches the cooling device of claim 1. 
Further, Nobukatsu teaches wherein the portion of the battery pack is a portion in which electric elements are most densely located in the battery pack (busbars and terminals)[0021][0023][fig. 3].

Regarding claim 3, combined Nobukatsu teaches the cooling device of claim 1.
Further, Nobukatsu teaches wherein the portion of the battery pack further comprises a tap (terminals (32) (34)) of a battery module of a plurality of battery modules (battery cells) included in the battery pack.

Regarding claim 4, combined Nobukatsu teaches the cooling device of claim 1.
Further, Nobukatsu teaches wherein the first coolant absorbs or emits heat through a phase change in a closed space (stored in case (41))[0018](phase change material)[0019].

Regarding claim 5, combined Nobukatsu teaches the cooling device of claim 1.
Nobukatsu does not explicitly state wherein the heat transfer body is a heat pipe.

	It would have been obvious to one skilled in the art at the time of filing to modify the heat storage portion of Nobukatsu with the obvious design choice of a heat pipe configuration for the heat transfer body.

Regarding claim 6, combined Nobukatsu teaches the cooling device of claim 1.
Further, Nobukatsu teaches wherein the first coolant (heat storage material (42)) transfers the heat based on either one or both of a capillary process in a closed space of the heat transfer body, and a convection process (heat transfer material melts into a liquid)[0019] in the closed space (storage case (41))[0018].

Regarding claim 8, combined Nobukatsu teaches the cooling device of claim 1. 
Further, Nobukatsu teaches wherein the heat transfer body (heat storage portion (26)) is configured to be in contact with a busbar (thermally contacting battery terminals)[0021][0023] which connects battery modules included in the battery pack, and absorb heat emitted from the busbar through the first coolant (heat storage portion absorbs heat through the busbars)[0029].

Regarding claim 9 combined Nobukatsu teaches the cooling device of claim 1. 
Further, Nobukatsu teaches wherein the heat transfer body (heat storage portion (26)) is configured to be in contact with a busbar (thermally contacting battery terminals)[0021][0023] and a battery module (battery terminals thermally contacting the battery cells) included in the 

Regarding claim 12, combined Nobukatsu teaches the cooling device of claim 11.
Nobukatsu does not explicitly state a flatness of the battery pack is greater than or equal to a predetermined reference value based on the contact of the heat transfer body with the battery modules.
However, the combined configuration of the heat transfer body (heat storage unit (26))[fig. 3] of Nobukatsu with the contact portion (210)[fig. 9] shape of Yoon wherein the combined structure extends through the module housing (16) would not be possible in the instance the housing (16) did not consist of flat surfaces positioned parallel to the battery flat battery surfaces (17)(18)(19)[fig. 3]. The combination then has a requirement for a flatness based on the contact of the heat transfer body with the battery module. 

Regarding claim 13, combined Nobukatsu teaches the cooling device of claim 1. 
Further, Nobukatsu teaches wherein the heat transfer body (heat storage portion (26)) is configured to be in contact with battery modules (battery terminals thermally contacting the battery cells) and busbars (thermally contacting battery terminals)[0021][0023] included in the battery pack, and absorb heat from the busbars and the battery modules through the first coolant (heat storage portion absorbs heat through the busbars)[0029].

Regarding claim 14, combined Nobukatsu teaches the cooling device of claim 1. 


Regarding claim 15, Nobukatsu teaches a battery apparatus comprising:
a battery pack (battery pack (11))[0030];
a heat transfer body disposed to be in contact with at least a portion of the battery pack (thermally contacting battery terminals)[0021][0023], and configured to absorb heat from the portion of the battery pack through a first coolant (heat storage material (42)) included in the heat transfer body (heat storage unit (26))[0018]; and
a cooling flow path (cooling air)[fig. 1] disposed relative to the heat transfer body, and configured to cool the heat absorbed from the heat transfer body(heat is released to the cooling air)[0025][0026] through a second coolant (cooling air)[fig. 1] included in the cooling flow path.
wherein the portion of the battery pack comprises a busbar configured to electrically connect the plurality of battery modules (first and second busbars (24)(25) made of material having good thermal conductive properties are thermally connected to the heat absorbing portion (26))[0012][0016][0020][fig.6]
	Nobukatsu does not teach wherein the second coolant is a liquid coolant, or wherein the heat transfer body is configured to be in direct contact with external surfaces of the battery modules include in the battery pack. 
	Jeon teaches a battery cooling device for cooling a battery module [claim 1] a heat transfer body configured to be in contact with a portion of the battery pack through a first coolant 
Yoon teaches a cooling device (cooling member)[0005] for cooling a battery pack wherein the cooling device has contact portions (210)[fig. 9] for absorbing the heat generated by the busbar (conductive plate (130))[fig. 2] and positive (101) and negative (102) terminals [fig. 2][0048] wherein the contact portions are shaped such that cooling targets (positive and negative terminals (101)(102)) are elevated a distance (d) through the cooling member case wall (203) inside of the cooling member [fig. 9] to increase the effective cooling area [0071]. Currently, the heat storage unit (26) of Nobukatsu is disposed completely inside the battery module housing (16). However, it would have been obvious to one skilled in the art at the filing date to modify the shape of the heat storage unit (26) of Nobukatsu with shape of  the contact portion (210) of Yoon having an increase cooling area to extend through the module housing (16) to further improve the cooling performance of the cooling device. The resulting structure then being in direct contact with the external surface of

Regarding claim 16, combined Nobukatsu teaches the battery apparatus of claim 15. 


Regarding claim 17, combined Nobukatsu with teaches the battery apparatus of claim 15. 
Further, Nobukatsu teaches wherein the portion of the battery pack further comprises a tap (terminals (32)(34))[0019] of a battery module (battery cell) of the plurality of battery modules (1st and 2nd cell (21)(22))[0019] included in the battery pack (battery pack (11))[fig. 1].
	
Regarding claim 18, combined Nobukatsu teaches the battery apparatus of claim 15. 
Further, Nobukatsu teaches wherein the first coolant absorbs or emits heat through a phase change in a closed space (stored in case (41))[0018](phase change material)[0019].

Regarding claim 19, combined Nobukatsu teaches the battery apparatus of claim 15.
Nobukatsu does not explicitly state wherein the heat transfer body is a heat pipe.
However, Nobukatsu teaches a heat storage portion (26) in an alternate configuration as a heat pipe disposed outside of the housing (16)[0029]. Then it would have been an obvious design choice for Nobukatsu to choose a pipe configuration for the structure of the heat storage portion.
	It would have been obvious to one skilled in the art at the time of filing to modify the heat storage portion of Nobukatsu with the obvious design choice of a heat pipe configuration for the heat transfer body.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nobukatsu, JP2015103274A (see machine translation), Jeon, US20200067152A1, and Yoon, US20110305935A1 as applied to claim 1 above and further in view of Hitoshi, JP5783465B2 (see machine translation).

Regarding claim 10, Nobukatsu teaches the cooling device of claim 1.
Nobukatsu does not teach wherein the heat transfer body is configured to electrically connect taps of battery modules included in the battery pack, and absorb heat from the taps through the first coolant.
	Hitoshi teaches a heat transfer body (busbar (2))[0021] for use in a battery pack (5)[0021] wherein the heat transfer body is configured to electrical connect the taps(connection portions (24a)(24b))(battery unit (1) current flows to busbar from battery)[0022] included in the battery pack and absorb heat from the taps (connection portions (24a)(24b)) through a coolant (cooling fluid flows through flow path (10) in busbar)[0022]. Hitoshi teaches the busbar to have a high cooling efficiency as well as a simple structure [0057].
	It would have been obvious to one skilled in the art at the time of filing to combine the cooling device of Nobukatsu with the heat transfer body of Hitoshi to improve cooling efficiency and reduce complexity of the structure.
	
Regarding claim 21, Nobukatsu teaches battery system comprising:
a battery pack (battery pack (11))[0009][fig. 1]; 
including a plurality of battery modules (modules (12))[fig. 1];
a heat transfer body (battery terminals (32A)(32B) conduct heat generated by the battery);
a first cooling structure (heat storage unit (26))[0018], configured to be disposed in contact with at least one busbar of the battery pack (thermally contacting battery terminals)[0021][0023], and comprising a first coolant (heat storage material (42)) that absorbs heat from the battery pack (absorbs heat)[0027][0029];
a second cooling structure (air flow path)[fig. 1], configured to be disposed in contact (thermal contact) with the first cooling structure (heat storage unit (26))[0018], and comprising a second coolant (cooling air) that cools the heat absorbed by the first cooling structure (thermal contact)(heat is released to the cooling air)[0025][0026].
Nobukatsu does not teach a heat exchanger configured to cool the second coolant and recycle the cooled second coolant to the second cooling structure or wherein the second coolant is a liquid coolant or wherein the heat transfer body is configured to be in direct contact with external surfaces of the battery modules include in the battery pack. 
	Hitoshi teaches a battery system with a cooling structure (flow path member (22))[0035] with a coolant (cooling liquid)[0037] for cooling the electrical components of the battery pack (busbars (2))[0037]. The liquid coolant is then recycled through a heat exchanger (chiller (7))[0023]. The use of liquid coolant as a heat exchange medium and a heat exchanger for cooling the liquid coolant is known in the art and would have been an obvious design choice. It would have been obvious to one skilled in the art at the time of filing to combine the battery system of Nobukatsu with the liquid coolant system of Hitoshi as an obvious design choice.
Yoon teaches a cooling device (cooling member)[0005] for cooling a battery pack wherein the cooling device has contact portions (210)[fig. 9] for absorbing the heat generated by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724        

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796